Exhibit 10.2
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this “Agreement”), dated as of April 14, 2011, is by
and between Double Eagle Holdings, Ltd., a Nevada corporation with an address at
20900 NE 30th Avenue, Eighth Floor, Aventura, FL 33180 (“the Company”), and Hank
Durschlag,  an individual residing at 5403 McChesney DriveCharlotte, NC 29269
(“Consultant”).
 
WHEREAS, Fuse Science, Inc. has acquired from Consultant certain Technology (as
such term is defined in that certain Assignment Agreement, dated as of April 14,
2011, by and  between Fuse Science, Inc. and Consultant; such agreement, the
“Assignment Agreement”) pursuant to the Assignment Agreement;
 
WHEREAS, the shareholders of Fuse Science, Inc., including Consultant, have
exchanged all of their shares of common stock of Fuse Science, Inc. for shares
of common stock of  the Company pursuant to an Exchange Agreement, dated as of
the date hereof, such that Fuse Science, Inc. is now a wholly-owned subsidiary
of the Company; and
 
WHEREAS, the Company desires to retain Consultant as a consultant to provide any
needed services with respect to the Technology.
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:
 
1.           Prerequisites; Term. Subject to the terms of this Agreement the
Company hereby engages Consultant to provide consulting services for the Company
and its affiliates for a period of one (1) year commencing on the date the
effective date of the resignation of Consultant and Erik S. Phillips as officers
and directors of the Company.
 
2.           Duties. In acting under this Agreement as consultant to the
Company, Consultant shall perform the following services
 
 
a.
Work on renewing or adjusting the patents specified in the Assignment Agreement,
if needed;

 
 
b.
Maintain relationship with Dr. Berkoff of Duke University;

 
 
c.
Alert the Company to new or emerging high potential products and inventions;

 
 
d.
Aid in the Company’s research and development of products and inventions and the
commercialization of its products; and



 
f.
Perform appropriate research with respect to potential new products, advise the
Company with respect to the desirability of pursuing such prospects, and assist
the Company in any negotiations which may ensue therefrom.

 
 
 

--------------------------------------------------------------------------------

 
 
Consultant shall be available for advice and counsel to the officers and
directors of the Company and its affiliates subject to reasonable advance notice
at such convenient times and places as may be mutually agreed upon.


3.           Compensation. In consideration of Consultant serving as consultant
to the Company, the Company shall pay Consultant a  monthly retainer of Ten
Thousand Dollars ($10,000) for a nine-month period of time commencing on the
later of the (i) first day of the third full month after the date hereof (the
“Third Month”), and  (ii) the date that the Company’s capital increases by at
Least Five Hundred Thousand Dollars ($500,000) or more.  The Company shall also
pay Consultant a one-time fee of Ten Thousand Dollars ($10,000) on the date that
the Company’s capital initially increases by Fifty Thousand Dollars ($50,000).
 
4.           Expenses. The Company shall reimburse Consultant for reasonable
expenses incurred by him in performing services under this Agreement, provided
that: (a) Consultant submits to the Company evidence satisfactory to the Company
of the amount and purpose of each such expense and (b) that Consultant obtains
the Company’s written consent prior to incurring any expenses, such consent not
to be unreasonably withheld.
 
5.           Confidential Information. During the term of this Agreement and any
time following termination of this Agreement, Consultant shall not, directly or
indirectly, disclose or permit to be known, to any person or entity, or use for
any purpose other than as needed to perform consulting services for the Company
or its affiliates, any confidential information acquired by him during the
course of providing services under this Agreement that relates to the Company or
any of its affiliates;  provided, however, that Consultant may disclose such
information if requested or required by a government agency, regulatory or
self-regulatory body with jurisdiction over Consultant.  For purposes hereof,
the obligation to maintain confidentiality shall not apply to information which:
(a) is otherwise known to Consultant (as evidenced by his written records), (b)
is or enters into the public domain, through no fault of, action or failure to
act by Consultant, (c) becomes known to Consultant from a third-party source
whom Consultant does not know to be subject to any obligation of
confidentiality, or (d) was independently developed by Consultant without any
use of the information. Such confidential information includes without
limitation proprietary information, trade secrets, know-how, market studies and
forecasts, analyses of competitors, the substance of agreements with clients and
others, and client lists.
 
6.           Company Property. All records, files, lists (including without
limitation computer-generated lists), documents, equipment, and similar items
relating to the business of the Company or any of its affiliates that Consultant
prepares or receives from the Company or any of its affiliates will remain the
Company’s sole property. Upon termination of this Agreement, Consultant shall
promptly return to the Company all property of the Company or any of its
affiliates that is then in his possession or under his control.
 
7.           No Violation. Consultant represents that his entry into this
Agreement and his providing services hereunder will not conflict with any
contract to which Consultant is a party.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Nature of Relationship. In rendering services under this Agreement,
Consultant will be an independent contractor and will not be considered as
having an employee status or being entitled to participate in any Company
employee plans, arrangements, or distributions.  The Company acknowledges that
Consultant will be performing similar services for other clients and that
Consultant is free to perform such services for other persons and
entities.  This Agreement shall serve as notice of the resignation of Consultant
as an officer and director of the Company, effective upon the expiration of the
ten-day waiting period in accordance with Rule 14F of the Securities Exchange
Act of 1934, and as an officer and director of any subsidiary of the Company.
 
9.           Notices. (a)    For a notice or other communication under this
Agreement to be valid, it must be in writing and signed by the sending party,
and the sending party must use one of the following methods of delivery:
(i) personal delivery; (ii) registered or certified mail, in each case return
receipt requested and postage prepaid; or (iii) nationally recognized overnight
courier, with all fees prepaid.
 
(b)           For a notice or other communication under this agreement to be
valid, it must be addressed to the receiving party at the one or more addresses
listed below for the receiving party or to any other address designated by the
receiving party in a notice in accordance with this Section 7. A party sending a
notice to the other party under this Agreement must also send a courtesy copy to
any address specified below under the address of the receiving party. Any
failure to deliver such a courtesy copy does not constitute breach of the
sending party’s obligations under this Agreement or affect the validity of any
notice given hereunder.
 
If to the Company:
 
Double Eagle Holdings, Ltd.
20900 NE 30th Avenue, Eighth Floor,
Aventura, FL 33180
Attention:  Aitan Zacharin
Facsimile:


with a copy to:
 
Gracin & Marlow, LLP
 
The Chrysler Building
 
405 Lexington Avenue, 26th Floor
 
New York, NY 10174
 
Attention:  Leslie Marlow, Esq.
 
Facsimile: (212) 208-4657
 
If to Consultant:
 
Maurice E. Durschlag
5403 McChesney Drive
Charlotte, NC 29269


 
3

--------------------------------------------------------------------------------

 
 
(c)           Subject to Section 7(d), a valid notice or other communication
under this Agreement is effective when received by the receiving party. A notice
or other communication is deemed to have been received as follows:
 
(1)
if it is delivered in person or sent by registered or certified mail or by
nationally recognized overnight courier, upon receipt as indicated by the date
on the signed receipt; and

 
(2)
if the receiving party rejects or otherwise refuses to accept it, or if it
cannot be delivered because of a change in address for which no notice was
given, then upon that rejection, refusal, or inability to deliver.

 
(d)           If a notice or other communication is received after 5:00 p.m. on
a business day at the location specified in the address for the receiving party,
or on a day that is not a business day, then the notice is deemed received at
9:00 a.m. on the next business day.
 
10.           Governing Law. This Agreement and all matters arising hereunder
(including without limitation tort claims) are governed by the laws of the State
of Florida, without giving effect to principles of conflict of laws.
 
11.           Amendment. This Agreement may be amended only by written agreement
of the parties.
 
12.           Counterparts. This Agreement may be executed in several
counterparts, each of which is an original and all of which together constitute
one and the same instrument.
 
The undersigned are signing this Agreement on the date stated in the
introductory clause.
 

 
Double Eagle Holdings, Ltd.
         
 
By:
/s/ Aitan Zacharin       Name: Aitan Zacharin      
Title:   Chief Marketing Officer and
Chief Information Officer
 

 
 
 
 
 
/s/ Hank Durschlag
     
Hank Durschlag
 

 
 
4

--------------------------------------------------------------------------------

 